Applicant’s election of Invention II in the reply filed on February 11, 2021, is acknowledged.  Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.  On page 9, last line, “method” should apparently read --methods--.  On page 44, second to last line, “complementary” is misspelled.  On page 45, lines 4, 9, and 14, “complementary” is misspelled.  On page 46, line 2, “complementary” is misspelled, and at the end of the last line, --or-- should apparently be inserted after “and/”.  On page 47, second to last line, “one visibility” is not understood.  On page 53, line 9, “a” should be omitted.  On page 54, lines 6-8 involve a run-on sentence or clause.  On page 56, line 6, “use” is misspelled.  On page 57, last two lines, “rearwardly extending projections 312” are not shown in the drawings.  Appropriate correction is required.
Claim 24, second occurrence, and claim 25 are objected to because said claims should be renumbered as claims 25 and 26, respectively.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al., US 9,044,195 B1, which discloses a sonolucent craniofacial implant (abstract; drawings; column 1, line 64, et seq.; column 5, lines 18-27) that also imparts “optical coupling” (instant claim 22 at line 4) with visible light (column 6, lines 21-29).  An inner concave surface would have been an obvious variant in order “to match the contours of the cranium to which it is to be applied” (column 2, lines 24-27), with thermoplastic PMMA (column 3, lines 65-66) reshaping by heating (column 2, lines 31-32) and titanium or stainless steel (column 4, lines 1-2) retaining an outer flat surface capable (MPEP § 2114) of abutting transducer heads, whether or not such was the intent.  Regarding claim 23, with diagonals of the rectangular geometry corresponding to X and Y directions, implant length along these directions may be as high as 36 mm or even 42 mm in view of column 2, lines 35-36, and the Pythagorean Theorem.
Claims 9-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring et al., US 9,044,195 B1, in view of Tobias et al., “An ultrasound window to perform scanned, focused ultrasound hyperthermia treatments of brain tumors”, Med. Phys. 14(2), Mar/Apr 1987 (cited in Applicant’s Information Disclosure Statement of June 11, 2019).  Manwaring et al. disclose a sonolucent craniofacial implant that may be clear (column 6, lines 21-29) such that a surgeon is capable of viewing a cranial, craniofacial, and/or facial defect as .
However, the Manwaring implant may comprise acrylic or PMMA (column 3, line 66), and Tobias et al. teach that acrylic and PMMA have similar acoustic transmission characteristics (page 230, Figure 2), with acrylic having an ultrasonic attenuation at 1 MHz of 23 Np/m (page 233, Table II), which converts to about 2 dB/cm (known from mathematics and also discussed by Applicant on page 52 of the specification).  Therefore, attenuations of less than 6 dB/cm at frequencies in a neighborhood of 1 MHz would have been immediately obvious, if not inherent, from the materials and properties described in Manwaring et al., with further motivation (to combine) provided by the similar purposes and structure of the Tobias et al. window (page 229: Figure 1).
Regarding claims 10-11, the patentability of a product does not depend on its method of production (MPEP § 2113).  Regarding claim 13, the implant being shaped and dimensioned for pterional craniotomies would have been obvious to the ordinary practitioner from column 5, lines 24-27, of Manwaring, in order to address a diversity of indications.  The further limitations of other claims are readily apparent from the above discussions and cited passages. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID H WILLSE/            Primary Examiner, Art Unit 3774